Case: 20-20514     Document: 00515995707         Page: 1     Date Filed: 08/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 20-20514                     August 26, 2021
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eric Beverly,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:16-CR-215-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          A jury convicted Eric Beverly of four counts of aiding and abetting
   armed bank robbery, one count of aiding and abetting attempted armed bank
   robbery, and five counts of aiding and abetting brandishing a firearm during
   a crime of violence. On appeal, Beverly contends that the evidence was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20514      Document: 00515995707          Page: 2   Date Filed: 08/26/2021




                                    No. 20-20514


   insufficient to support his armed bank robbery and attempted armed bank
   robbery convictions because (1) the Government was unable to provide cell
   phone data that linked him to the first two robberies or that conclusively
   established that he was in any of the other banks at the time of the robberies;
   (2) bank employees testified that they could not identify the masked robbers;
   (3) the Government presented no DNA evidence; and (4) the accomplices
   who testified against Beverly were not credible. For the same reasons,
   Beverly argues that there was insufficient evidence supporting his
   convictions for brandishing a firearm during a crime of violence because the
   robbery offenses were the predicate crimes for those convictions.
          Because Beverly did not preserve his sufficiency challenges, we review
   for plain error. See United States v. Oti, 872 F.3d 678, 686 (5th Cir. 2017).
   Under this standard, Beverly must show that there was a “manifest
   miscarriage of justice, which occurs only where the record is devoid of
   evidence pointing to guilt or the evidence is so tenuous that a conviction is
   shocking.” Id. (internal quotation marks and citation omitted). As with a
   preserved sufficiency claim, “[t]he jury has responsibility for determining
   the weight and credibility of testimony and evidence,” United States v. Green,
   293 F.3d 886, 895 (5th Cir. 2002), and we will not second-guess the jury’s
   reasonable determinations of evidentiary weight and witness credibility,
   United States v. Mendoza, 522 F.3d 482, 489 (5th Cir. 2008). Further, even
   “uncorroborated testimony of an accomplice or of someone making a plea
   bargain with the [G]overnment” can support a conviction. United States v.
   Chapman, 851 F.3d 363, 378 (5th Cir. 2017) (internal quotation marks and
   citation omitted); see also Mendoza, 522 F.3d at 489 (“Evidence consisting
   entirely of testimony from accomplices or conspirators is sufficient.”).
          Here, two of Beverly’s accomplices provided detailed testimony about
   how Beverly planned and committed the crimes of conviction.                They
   identified Beverly in surveillance videos of the robberies that were played for



                                         2
Case: 20-20514     Document: 00515995707          Page: 3   Date Filed: 08/26/2021




                                   No. 20-20514


   the jury. Their testimony was corroborated by a text message sent by Beverly
   about the robberies and by the available cell phone data. In light of this
   testimony and evidence, Beverly fails to demonstrate a miscarriage of justice
   under the plain error standard. See Oti, 872 F.3d at 686; Chapman, 851 F.3d
   at 378; Mendoza, 522 F.3d at 489.
         AFFIRMED.




                                         3